                                                                          FILED
                     UNITED STATES DISTRICT COURT          AUG 0 5 2019
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                                                                          r
                                                       PETER A. MOORE, JR., CLERK
                                                        US Dlr'l::OURT, EDNC
                                                                    ·sy            DEPCLK

                                  N0.5:19-MJ-1832-JG


 IN RE: SEARCH WARRANT FOR
                                                   MOTION TO UNSEAL
                                                   APPLICATION AND
                                                   AFFIDAVIT FOR
                                                   SEARCH WARRANT
 165 W. Manchester Road Unit 14-17
 Spring Lake, North Carolina 28390


       The United States of America, by and through the United States Attorney for

the Eastern District of North Carolina, hereby moves.this Honorable Court for an

Order unsealing the Application and Affidavit for Search Warrant regarding the

above-referenced matter, and this Motion to Seal, and in support thereof, shows unto

the Court as follows:

       At this time, a significant number of defendants have been arrested m

connection with the indictment in United States v. Freeman, et al, 5:19-cr-00258-BO.

It is believed· the remaining fugitive defendants know about the existence of arrest

warrants. Maintaining the above search warrant sealed would not further assist in

the apprehension of the fugitives. Moreover, unsealing this matter would assist the

Government in disclosing the affidavit to defense counsel in order to comply with

ongoing discovery obligations .

     . WHEREFORE, the Government moves for an Order unsealing the Application

· and Affidavit for Search Warrant


                                          1
Respectfully submitted, this 5h day of August, 2019.


                                ROBERT J. HIGDON, JR.
                                U niteiiooP~te>




                                SEBASTIAN KIELMANOVICH
                                Assistant United States Attorney
                                United States Attorney's Office
                                Eastern District of North Carolina
                                310 New Bern Ave, Suite 800
                                Raleigh, NC 27601
                                (919)856-4909/4487(±)
                                N.C. B,ar # 32775




                                  2
